internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 05-plr-110663-99 date date state lottery state act x date a date b dear this responds to your request for a private_letter_ruling dated date submitted on behalf of the state lottery specifically you have asked for a ruling that the assignment of all or part of future lottery payments by a lotto jackpot prize winner pursuant to the procedures established by the state statute as amended by the act will not cause other cash_basis lottery prize winners who are entitled to receive their prizes in the form of an annuity and who do not assign their rights to such payments to realize income for federal_income_tax purposes in advance of the receipt of such payments from the state lottery facts the state constitution authorizes the establishment of a state lottery enabling legislation created state lottery as a separate agency of the state state lotto is one plr-110663-99 of several lottery games administered by state lottery lotto contestants select six numbers from a field of forty-nine numbers at the time they purchase lottery tickets lottery drawings are held once a week with six numbers selected and prizes are awarded to contestants who correctly match three four five or six of the selected numbers the amount of the prizes depends upon the total amount wagered on the particular drawing amounts rolled over from previous drawings in the particular prize category ie because there were no matching combinations in the prior drawing and the number of winning tickets in each category under the state lottery rules the first prize jackpot in a lotto drawing is awarded to any player who matches all six numbers on one ticket the state lottery has implemented the provisions of sec_451 of the internal_revenue_code this provision allows states to offer prize winners the option of receiving in a single cash payment any lottery prize that otherwise is payable over at least ten years provided the option is exercised within sixty days of the date of the taxpayer’s entitlement to the prize sec_451 also provides that the availability of this option will not affect the taxation of those prize winners who do not choose the single payment option in accordance with sec_451 the state lottery rules provide that lotto jackpot winners have the option of receiving their share of the jackpot pool either as a single cash payment or in thirty annual payments state law requires the x to invest moneys available for payment of prizes on a deferred basis in accordance with a_trust agreement between the state lottery and the x the trust agreement requires investment in u s treasury bonds that will mature in each of the years for which an annual payment must be made the securities are purchased in the name of the state and are not set_aside for any specific winner prior to the effective date of the amendment contained in the act the amendment the state statute provided that a prize winner's right to a prize was not assignable other than to the estate of a deceased prize winner or to a person designated pursuant to an appropriate judicial order the amendment which was signed into law on date a expressly permits the voluntary assignment of the right to receive future annual prize payments in whole or in part if the assignment is made pursuant to an appropriate court order and provides specific procedures for obtaining that order specifically under the amendment a written notice a petition of the proposed assignment and any court hearing must be provided in advance to the state lottery the state lottery may intervene in the judicial proceeding and the court receiving the petition is authorized to issue an order approving the assignment provided all of the following conditions are met the assignment is in writing and is subject_to by its terms to state law the discount rate being used does not exceed state’s usury limit for loans the assignor provides a sworn written declaration that he she had an opportunity to consult with independent legal counsel has received independent tax and financial advice is of sound mind and plr-110663-99 not acting under duress understands that he she will not receive payments or portions thereof during the assignment period and that the state lottery will have no liability to make the assigned payments to him her has been provided a disclosure statement setting forth the payments being assigned the purchase_price being paid the discount rate and any origination or closing fees and was advised in writing that he she had the right to cancel the contract within business days and the state lottery received the required notice the court order must provide that delinquent child_support_obligations of or debts owed to a state_agency by the assigning prize winner as of the date of the court order shall be offset first against remaining payments to the winner and then against payments to the assignee the amendment also authorizes the state lottery to establish a reasonable fee to defray administrative expenses associated with effecting assignments the effective date of the amendment is the earlier of date b or the receipt of the ruling requested from the internal_revenue_service service the amendment provides that if at any time the service or a court of competent jurisdiction issues a determination_letter revenue_ruling other public ruling of the service or published decision to any state lottery or prize winner of any state lottery declaring that voluntary assignment under the state statute will affect the federal_income_tax treatment of prize winners who do not assign their prizes a court may not issue an order authorizing a voluntary assignment after the date any such ruling letter or published decision is filed the state lottery has represented that several private companies operate in other states with voluntary assignment provisions similar to the amendment these private companies contract to purchase a winner’s future installment payments in exchange for a discounted fixed sum this has already occurred in state after the amendment became effective experiences in other states with similar statutes in effect indicate that pricing is negotiated on a case-by-case basis and that as a result discount rates vary widely law and analysis lottery winners generally use the cash_receipts_and_disbursements_method of accounting taxation of the value of an annuitized lottery prize in the year the prize is won requires application of one of three tax doctrines constructive receipt economic benefit or cash equivalence a constructive receipt although there are distinct criteria for application of each of the doctrines they are often referred to collectively as constructive receipt nevertheless each of these three theories of income inclusion will be considered separately in this ruling plr-110663-99 sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income shall be included in a taxpayer’s gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period according to sec_1_451-1 of the income_tax regulations under the cash_receipts_and_disbursements_method of accounting such amounts are includible in gross_income when actually or constructively received sec_1_451-2 of the regulations provides that income which is not actually reduced to a taxpayer's possession is constructively received by the taxpayer in the taxable_year during which it is credited to the taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw on it at any time or so that the taxpayer could have drawn on it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions the courts have determined that the following conditions are necessary to tax an amount under the doctrine_of constructive receipt the amount must be due the amount must be appropriated on the books of the obligor the obligor must be willing to pay the obligor must be solvent and able to pay and the obligee must have knowledge of the foregoing facts in essence the obligee's demand for payment must be the only thing that would be necessary for payment the value of an annuitized lottery prize under the state lottery would not be taxable by reason of the constructive_receipt_doctrine prior to the effective date of the amendment the value of an annuitized lottery prize was not taxable by reason of constructive receipt in the year the prize was won the winner had no current right to receive the prize constructive receipt requires that an amount credited to an individual's account be subject_to unqualified demand 44_tc_20 36_tc_111 acq 1962_1_cb_3 18_tc_570 aff’d 207_f2d_711 7th cir 8_tc_809 acq 1947_2_cb_4 the amendment does not alter the time in which the lottery makes prize payments a lottery winner's power to assign his or her rights to a lottery prize does not accelerate the time in which the lottery is required to make prize payments accordingly a lottery winner is not taxable on the value of an annuitized prize in the year it is won under the doctrine_of constructive receipt by virtue of the amendment plr-110663-99 b economic benefit the doctrine_of economic benefit requires a determination that the actual receipt of property or the right to receive property in the future confers a current economic benefit on the recipient economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for a taxpayer’s sole benefit 16_tc_244 aff’d per curiam 195_f2d_541 6th cir revrul_60_31 1960_1_cb_174 situation in sproull the court applied the economic_benefit_doctrine to tax amounts an employer paid to an interest bearing trust as compensation_for an employee's past services no one other than the employee had any interest in or control_over the monies in the trust the employee was required to take no further action to earn or establish his rights to the amounts in trust the trustee's duties were limited to holding investing and paying the amounts in trust to the employee or his estate in the event of his prior death in the two taxable years following the creation of the trust the tax_court held that there is no doubt that such an interest had a value equivalent to the amount_paid over for his benefit sproull t c pincite in 64_tc_245 a minor was held taxable on winnings from the irish sweepstakes in the year the winnings were deposited in an interest bearing bank account for the minor's benefit the funds including interest were to be held in the account until the minor reached age or the minor's legal_representative applied for release of the funds on the minor's behalf the absence of a right to assign an individual's interest in amounts held in a fund or trust for the exclusive benefit of the individual does not preclude taxation under the doctrine_of economic benefit however it may affect the value of such interest 179_f2d_863 2d cir in circumstances where an employer_provided additional compensation to an employee in the form of a paid-up single premium non-assignable annuity_contract that had no cash_surrender_value the employee was taxed on the value of the annuity_contract in the year received 1_tc_275 if the state lottery purchased an annuity and irrevocably named a lottery winner as the beneficiary of the annuity the lottery winner could be taxed in the current taxable_year on the value of the annuity under the economic_benefit_doctrine lotteries that purchase annuity_contracts to fund prize payments avoid application of the economic_benefit_doctrine by naming the lottery rather than the winner as the owner and beneficiary of the annuity the lotteries use the payments received under the annuity_contracts to fund payments to the lottery winners similarly lotteries that invest in treasury securities or strips of treasury securities do not set_aside securities beyond the reach of creditors for the exclusive benefit of a lottery winner proceeds of maturing securities are used to fund the annual payments to a prize winner plr-110663-99 the amendment would not result in the application of the economic_benefit_doctrine following the effective date of the amendment a winner would have very limited rights to amounts he or she has not received unlike the taxpayers in the cases described above state law would not provide for an irrevocable set_aside of funds for the benefit of a particular lottery prize winner the state statute and rules both prior to and subsequent to the effective date of the amendment do not provide for crediting to a prize winner’s account any amount greater than the required_annual_payment due and payable to the prize winner that year the prize winner has no right under state law to obtain a greater sum in any year from state accordingly the present_value of annuitized prizes would not be taxable by reason of economic benefit subsequent to the effective date of the amendment c cash equivalency amounts that are not taxable under constructive receipt or economic benefit may nonetheless be includible in gross_income under the doctrine_of cash equivalency under this doctrine a taxpayer is treated as having income when he or she receives property that is the equivalent of cash decisions in cases involving cash equivalency have been based on the facts and circumstances of the particular cases neither the code nor the regulations define cash equivalency in situations where a contract provided for deferred payments and no notes or other evidences of indebtedness were given the contract rights which were not of a type commonly sold or given as part of the purchase_price were held not to be property and therefore not a cash_equivalent 23_tc_799 17_tc_465 johnson v commissioner 14_tc_560 in 289_f2d_20 5th cir rev’g and rem’g 32_tc_853 on remand t c memo the court considered the taxation of contract rights to non- interest bearing deferred_bonus royalty payments under an oil_and_gas lease the rights to the deferred_bonus payments were discounted to a bank for a nominal discount the court stated that a promissory note negotiable in form is not necessarily a cash_equivalent considerations such as the doubtful solvency of the maker might prevent the market's acceptance of a note current taxation of the contract rights as a cash_equivalent was based on the solvent obligor's assignable unconditional promise to pay being of a kind not subject_to set-offs and frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money on remand the tax_court held the contract in cowden to be a cash_equivalent even though it did not make a finding that the contract was not subject_to set-offs in jones v commissioner 524_f2d_788 9th cir the ninth circuit considered circumstances involving a cash_basis taxpayer's sale of an apartment building the taxpayer received a dollar_figure down payment and the buyer's promise in a standard form real_estate contract to pay dollar_figure plus interest over the following plr-110663-99 fifteen years the contract -- which was the only evidence of the purchaser’s indebtedness -- was of a type typically bought and sold in the area the tax_court determined the fair_market_value of the contract to be dollar_figure based on the substantial discount from the dollar_figure face_amount of the contract indicated by the lower fair_market_value the tax_court held that the fair_market_value of the contract was not includable in the amount_realized because the contract was not a cash_equivalent the ninth circuit reversed the tax court’s decision in jones according to the appeals court if the fair_market_value of a deferred_payment_obligation received in a sale or other exchange can be ascertained that fair_market_value must be included as an amount_realized under sec_1001 of the code however the ninth circuit's decision in jones appears to stand only for the proposition that for sec_1001 purposes the fair_market_value of property other than money received is includable as an amount_realized from a sale_or_other_disposition of property if the fair_market_value of property received can be ascertained the fair_market_value constitutes an amount_realized the ninth circuit did not hold that the fair_market_value of property received in an exchange is a cash_equivalent sec_1001 is not applicable in determining the income_tax consequences of winning a lottery prize because the lottery prize is not received incident to the sale_or_other_disposition of property it has not been established that the cash equivalency doctrine should be applied in this case to require immediate recognition of gross_income as discussed above there are no prevailing market rate discounts applied to lottery prize payments paid in the form of an annuity rather discounts will be negotiated on a case-by-case basis thus it has not been established that prizes are frequently transferred to lenders or investors at a discount not substantially greater than the prevailing premium for_the_use_of money conclusion the assignment of all or part of future state lottery payments by a lotto jackpot prize winner pursuant to the procedures established by the state statute as amended by the amendment will not cause other cash_basis lotto prize winners who are entitled to receive their prizes in the form of an annuity and who do not assign their rights to such payments to realize income for federal_income_tax purposes in advance of the receipt of such payments from the state lottery except as specifically ruled above no opinion is expressed as to the federal tax treatment of the above transactions under other provisions of the code and regulations that may be applicable no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling a copy of this letter_ruling should be attached to the appropriate federal_income_tax returns for the taxable years in which the transactions described herein are consummated plr-110663-99 this letter_ruling does not express an opinion of the above transactions where prizes are frequently transferred at a discount that is not substantially greater than the prevailing premium for_the_use_of money this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting douglas a fahey acting branch chief branch by____________________
